DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 (claims 1-4) in the reply filed on April 25th, 2022 is acknowledged.  The traversal is on the ground(s) that the prior art does not teach the special feature.  This is not found persuasive because the applicant argues that a puncher disclosed in prior art does not serve as a special technical feature. However, the special technical feature is not required to be represented in drawings to be considered art, thus still reads on the claimed subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Status of Claims
Claims 1-4 are pending and currently under consideration for patentability.
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP15201646.5, filed on December 21, 2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 10th, 2020 and March 22nd, 2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities: “an ejection unit” should be “the ejection unit” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Benham (US 4554849 A).
In regard to Claim 1, Benham discloses a method for forming holes through a lateral wall of a catheter  (tube, 174) (Figure 11) (column 3, lines 45-68), said method comprising the steps of: providing a section of the catheter (174) between a pair of tubular punching members (tubular punches, 150)(Figure 11) each having an internal lumen (column 3, lines 45-68)(figure 12); driving at least one tubular punching member of said pair (more than one tubular punches, figure 11) of tubular punching members (150) towards the other in order to punch through said lateral wall of the catheter and thereby to sever one pair of oppositely located hole pieces from the lateral wall (column 4, line 34-51) (figure 1 and figure 11); actuating an ejection unit (air actuated valve, 42) in order to force said severed hole pieces away from the catheter via one of said internal lumens of the tubular punching members (column 2, line 65- column 3, line 4); withdrawing said pair of tubular punching members (150) (punch assemblies, 24, 26, 28 and 30) (column 3, line 15-30).
In regard to Claim 2, Benham discloses the method according to claim 1, wherein the step of actuating the ejection unit (42) comprises (column 3, line 15-30): driving an ejector tool  (pins, 160) at least partly through the internal lumen in a longitudinal direction of one tubular punching member and subsequently at least partly through the internal lumen of the other tubular punching member (150); and withdrawing said ejector tool (column 4, line 34- line 68).
In regard to Claim 3, Benham discloses method according to claim 1, wherein the step of actuating the ejection unit comprises: blowing compressed air through the internal lumen of said pair of tubular punching members (150) (column 4, line 63-68).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Benham (US 4554849 A) in view of Dahlberg (EP 2745868 A1).
In regard to Claim 4, Benham teaches the method according to claim 1, however fails to teach wherein the catheter is a urinary catheter.  Dahlberg teaches device for producing a catheter (abstract) wherein the catheter is a urinary catheter (abstract). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of catheter hole production of Benham to produce a urinary catheter similar to that disclosed by Dahlberg as holes are needed in urinary catheters to allow for drainage (Dahlberg, page 9, paragraph 6).  In addition, since Benham already discloses forming holes in catheter tubes, in general, it would be obvious to one having ordinary skill in the art to utilize the hole formation method in any or all types of catheters requiring drainage or infusion of fluids, such as urinary catheters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 5643230 A, US 20060253104 A1, and WO 2007008992 A2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/
 Examiner, Art Unit 3781           
/ANDREW J MENSH/Primary Examiner, Art Unit 3781